Citation Nr: 1807605	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, including as secondary to service-connected bilateral hearing loss and/or tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable rating for fungal infection of the neck and arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

Regarding the claim for service connection for Meniere's disease, the Veteran underwent a VA ear disease examination in July 2013, where the examiner diagnosed the Veteran with Meniere's disease.  The examiner provided an opinion that Meniere's disease was less likely than not related to service; no rationale was provided for this opinion.  The examiner also opined that Meniere's disease was less likely than not the result of the Veteran's service-connected hearing loss or tinnitus.  The examiner's rationale was Meniere's cannot be related to either disability based on historical timing, examination findings, and lack of substantial diagnostics.  The Board finds the rationale behind the examiner's opinion is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Moreover, the examiner did not provide did not provide an opinion regarding whether the Veteran's service-connected hearing loss or tinnitus aggravates Meniere's disease.  Consequently, the Board finds that the VA examiner's opinion is inadequate and remand is necessary to obtain a new VA examination with appropriate medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the Veteran's service-connected bilateral hearing loss, he last received a VA examination in June 2012.  He last underwent a VA examination for his fungal infection in August 2013.  In a February 2016 Statement of Accredited Representative in Appealed Case and a January 2018 Appellant's Brief, the Veteran's representative asserted that the Veteran's hearing loss and fungal infection had worsened in severity since the last examinations, which were conducted several years ago.  In addition, the Board notes that in various correspondences, the Veteran has remarked that his health condition has deteriorated to the point that he is unable "to do almost anything."  Moreover, the Veteran has remarked about missing Birmingham VAMC treatment records.  Given the age of the Veteran's VA examinations, and his assertion of worsening, the Board finds new VA examinations are warranted to assess whether the Veteran's hearing loss and fungal infection have worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to scheduling further examination, the AOJ should update the file with outstanding VA records since July 2014.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with VA treatment records dated since July 2014.

2.  Return the file to the July 2013 VA examiner for an addendum opinion on the nature and etiology of the current Meniere's disease.  If that examiner is unavailable, then the file should be sent to an appropriate specialist for the opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The need for another physical examination is left to the discretion of the examiner.  All necessary tests should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's Meniere's disease had onset during active service or is related to any in-service disease, event, or injury.

Furthermore, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's Meniere's disease is either caused or aggravated by his service-connected bilateral hearing loss or tinnitus.

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the lumbar spine disability.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  Additionally, the examiner must provide a full description of the functional impact caused by the Veteran's hearing loss.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran an appropriate VA examination to determine the extent and severity of his service-connected fungal infection of the neck and arms.  The examiner must review the entire claim files, including all electronic files.  All indicated studies should be performed.  

A complete history should be elicited, to include the types of medications that have been used/prescribed to treat the fungal infection, if any, and a description of flare-ups, if any.  The examiner should describe in detail all current manifestations of the fungal infection, if any.  The examiner must indicate the percentage of the Veteran's body affected by the fungal infection.  The location and extent of any scarring due to the skin disabilities should also be described (and if there is none, it should be so stated).  

The examination report must include a complete rationale for all opinions expressed.

5.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




